Title: To James Madison from James Maury, 25 August 1807
From: Maury, James
To: Madison, James



Sir
American Consulate Liverpool 25th. August 1807.

It hath lately been notified that, after the 31st of October next, Vessels, being American property, but not the built of America or condemned as prize within the United States, sailing under Sea-letters, shall not be permitted to land cargoes in this Country: and I am farther informed, this determination will be invariably adhered to.  I have the honor to be With perfect respect Your most ob Servt

James Maury

